Exhibit 10.1

 

Amendment No. 9
to CRS Marketing, Services and Development Agreement

 

This Amendment No. 9 to the CRS Marketing, Services and Development Agreement
(the “Amendment”) is entered into as of the 11th day of March, 2004 (the
“Amendment Effective Date”), by and between Expedia, Inc. (“EI”), a Washington
corporation with its principal office at 13810 SE Eastgate Way, Suite 400,
Bellevue, Washington  98005, and Worldspan, L.P., a Delaware limited partnership
(“Worldspan”), with its principal office at 300 Galleria Parkway, N.W., Atlanta,
Georgia  30339.

 


RECITALS

 

Microsoft Corporation (“Microsoft”) and Worldspan entered into that certain CRS
Marketing, Services and Development Agreement dated December 15, 1995, as
amended by the parties pursuant to that certain Amendment No. 1 dated January 1,
1997, Amendment No. 2 dated July 1, 1998, Amendment No. 3 dated April 1, 1999,
Amendment No. 4 dated July 1, 2001, Amendment No. 5 dated October 22, 2001,
Amendment No. 6 dated January 1, 2002, Amendment No. 7 dated October 8, 2003 and
Amendment No. 8 dated November 1, 2003 (collectively, the “Agreement”).

 

Microsoft’s rights and obligations under the Agreement have been assigned to and
assumed by EI, which is the successor in interest to Microsoft for all purposes
relating to the Agreement.

 

EI and Worldspan now desire to modify the Agreement as set forth herein.

 

Now, Therefore, in consideration of the above recitals, the mutual undertakings
of the parties as contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties to
this Amendment hereby agree as follows:

 

1.             Effective March 31, 2004, EI’s rights and obligations under the
Agreement shall be assigned to IAC Global, LLC, (“IAC”) a Nevada limited
liability company.  Notwithstanding the foregoing, EI hereby (i) guarantees to
Worldspan the performance by IAC of IAC’s obligations under the Agreement, (ii)
agrees that its guarantee is continuing and will extend to future amendments and
modifications of the Agreement and future supplemental or related agreements
between IAC and Worldspan, (iii) acknowledges and agrees that its liability
hereunder shall not be affected by any insolvency or bankruptcy of IAC or by any
extension of time or forbearance granted to IAC by Worldspan, and (iv) agrees
that any notice given to IAC in connection with the Agreement will constitute
notice to EI for purposes of this guaranty.  This guaranty is an independent
obligation of EI and may be enforced against EI with or without the joinder of
IAC.  IAC hereby agrees to comply with and be bound by the Agreement to the same
extent as EI.

 

2.             Paragraph A of Schedule 11.1, attached as Appendix 1 to Amendment
No. 4 of the Agreement and as amended by Amendment No. 5 of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“A.  Air Segment Revenue Share

 

For Air Segments booked by EI users on and after January 1, 2004, Worldspan
shall pay EI a Revenue Share for Net Domestic Air Segments, Net International
Air Segments, and Net Opt-in International Air Segments based in accordance with
the following:

 

Type of Net Segment

 

Revenue Share

Net Domestic Air Segment

 

[**]

Net International Air Segment

 

[**]

Net Opt-In International Air Segment

 

[**]

 

By way of example, pursuant to Section 11.1.B(i) of the Agreement, within thirty
(30) days from the last day of February 2004, Worldspan shall pay EI [**] of the
[**] for Net Domestic Air Segments generated by EI users in January 2004 and
shall provide a statement showing the calculation of the Revenue Share for
January 2004.

 

In the event Worldspan announces an increase in the rate for determining Airline
Fees payable to Worldspan by Participating Airlines for [**] above the rate in
effect as of [**], then the Revenue Share for [**] shall be increased [**]. In
the event Worldspan announces a decrease in the rate for determining Airline
Fees payable to Worldspan by Participating Airlines for [**], then the parties
will renegotiate the Revenue Share payable to EI for [**]. If the parties are
unable to agree on a new Revenue Share for [**] within [**] days of the
commencement of such negotiations, then at any time until the parties are able
to agree upon such new Revenue Share, either party may terminate this Agreement
by providing the other party with [**] days prior written notice thereof.
However, the then current Revenue Share will continue to apply until the parties
agree upon a new Revenue Share or this Agreement is terminated.

 

On a timely basis as contemplated by the Agreement, Worldspan shall pay the
Revenue Share as calculated under the Agreement prior to this Amendment (the
“Old Calculation”) for [**] during the period from [**] and (b) the Revenue
Share as calculated under this Amendment (the “New Calculation”) [**].  In
addition, for [**] during the period from [**], Worldspan shall pay the
difference between the New Calculation and the Old Calculation in one payment on
[**].

 

3.             For Air Segments booked by Expedia users on and after January 1,
2004, Paragraph F of Schedule 11.1 attached as Appendix 1 to Amendment No. 4 of
the Agreement, as amended, is further amended by adding the following new
definitions:

 

“Opt-In Carrier” means [**] and any other air carrier designated in writing by
Worldspan and EI.

 

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

“[**]” means the Airline Fees received by Worldspan from Opt-In Carriers for Net
Opt-In International Air Segments made by EI users over the [**].  By way of
example, the [**] for [**] is the Airline Fees received by Worldspan for Opt-In
Carriers for [**] made by Expedia users in [**].

 

“Net Opt-In International Air Segments” means any Air Segment booked on an
Opt-In Carrier from a point of sale designated by Worldspan as outside of [**]
less the number of International Air Segments booked on an Opt-In Carrier
cancelled during that period, as determined by the WORLDSPAN System.

 

4.             For Air Segments booked by EI users on or after January 1, 2004,
the definitions of “Expedia”, “International Air Segment” and “Net Average
Yield” as set forth in Paragraph F of Schedule 11.1 attached as Appendix 1 to
Amendment No. 4 as added by Amendment No. 5 are hereby deleted in their entirety
and replaced with the following:

 

“Expedia” means the software code, informational databases, products, and other
components that make up the service which is marketed for use by Expedia users,
to enable Expedia users to shop for, reserve, book and pay for certain travel
services (including, at a minimum, air travel, hotel accommodations, and car
rentals) via a personal computer, telephone or other interactive device.  EI and
its affiliates currently or in the future may offer such services on the
Internet and through other distribution channels under the names “Expedia”,
“WWTE” or such other private label names as EI and its affiliates in their sole
discretion may choose.  Such names may change from time to time and the term
“Expedia” as used herein shall be deemed to refer to all future versions of the
above described services, regardless of the name under which they are offered
from time to time, and includes without limitation any and all additional,
follow-on, successor or replacement versions of such services.

 

“International Air Segment” means any Air Segment booked from a point of sale
designated by Worldspan as outside of [**] other than Air Segments generated by
Expedia users on Opt-In Carriers.

 

“[**]” means the Airline Fees received by Worldspan from Participating Airlines
for Net Domestic Air Segments made by Expedia users over the calendar month.  By
way of example, the [**] for January 2004 is the Airline Fees received by
Worldspan from Participating Airlines for Net Domestic Air Segments made by EI
users in January 2004.

 

5.             Confidentiality

 

This Amendment shall be considered Confidential Information according to the
Agreement.

 

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

6.             Continuation of Agreement

 

Except as provided in this Amendment, the Agreement shall continue in full force
and effect.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized undersigned representatives as of the date first above
written.

 

 

Expedia, Inc.

 

Worldspan, L.P.

 

 

 

 

 

 

By:

/s/ Barney Harford

 

By:

/s/ Ninan Chacko

 

 

 

 

 

 

 

Print Name:

Barney Harford

 

Print Name:

Ninan Chacko

 

 

 

 

 

 

 

Title:

SVP-Air, Car and Private Label

 

Title:

SVP- e-Commerce and Product Planning

 

 

 

 

 

 

 

 

 

 

 

IAC Global, LLC

 

 

 

 

By:  IACT US Inc., its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barney Harford

 

 

 

 

 

 

 

 

 

 

Title:

Barney Harford

 

 

 

 

 

 

 

 

 

 

Title:

SVP-Air, Car and Private Label

 

 

 

 

 

4

--------------------------------------------------------------------------------